cast er ,:i..r#'ei;:t-;,_s -et-i{ t
state ct .ttriaa.isarsa

2313 NBV 13 AH 8= 148

lN THE COURT OF AF’PEALS FOR THE STATE OF WASH|NGTON

DlVlSlON ONE
)
STATE OF WASHINGTON, ) No. 77896-0-|

)
Respondent, )
)
v. )
)

RANDY ROJHEL|O CHAPARRO, ) UNPUBL|SHED OPil\ilON
)

Appenam. ) FiiED: NUV 13 2018
)

 

PER CUR|AM -- Randy Chapan'o appeals the Dl\EA coi|ection fee imposed
as part of his sentence for second degree assault with a deadly Weapon. l-le
contends, and the State concedes that an amendment to RCV\I 43.43.7541
applies to this appeal and requires that his DNA fee be stricken due to his prior
provision of a DNA sample _S_m_e_”e_ State v. Ramirez, __ Wn.2d _ , 426 P.3d 714
(2018). We accept the concession of error and remand With directions to strike the
DNA fee from the judgment and sentence

Remancled.

FOR THE COURT: